Reg. No. 55965-177 Fa Nov 5 M20 4: (7? “- | Gl —b

FMC, Carswell

Case 4:17-cr-00181-O RC ELV ed 11/16/20 Pageiof2 PagelD 1304
Michelle Dunegan ; K ED

CLERK U.S. DISTRICT COTRT
RET TERNS DIS PRICT OL THEAS
P.O. Box 27137

Fort Worth , Tx , 76127
Dear honorable Judge Reed O'Connor

My name is Michael Dunegan and jam the father of Michelle Dunegan , a current inmate in Federal Prison she

is serving a sentence for a drug related offence. The purpose of this letter is to petition that she be granted

compassionate release in order to assist me with rehabilitaionand and recovery from the side effects witch have

occurred after extensive and ongoing radiation and chemotherapy used in the treatment against the invasive cancers

| have developed since her incarceration. My battle with cancer began in 2017 before Michetle was convicted of her crime

the after care she provided during those stages of my treatment were instrumental in my successin beating throat cancer.

The needs of a patient suffering from cancer and the debilitating condition the treatment leaves the body in is very
cumbersome, yet Michelle gave me the attention and love vital in promoting a positive and succesful victory in halting the
cancer. Unfortunatly , since her incarceration. | have been diagnosed with lung cancer and i have to begin a new fight once
more using chemotherapy as a treatment. However , this round has not been as promising and after 2017 to 2020 of fighting
the cancer has spread to several organs through out my body including my liver , kidneys , and spine. 1 am currently lying in

my hospital room and my doctors are doing all they can , but they have diagnosed the cancer to be in terminal stages. At best

| have only a couple months to live. | sincerely pray that my daughter's behavior and achievments will stand as a testiment for
her desire and motivation not to repeat the same mistake that cost her the freedom she took for granted. Please give the kindest
consideration in reviewing this petition for compassionate release of my daughter , as having Michelle at my bedside during my
final days will be a blessing we both would be eternally grateful for. If you have any questions or concerns please feel free to
contact meatmynumber (214)545-7556 Thank you

Sincerely , Michael Dunegan

P.S, since drafting this letter the cancer has slowed its progress for the time being. although not a cure. For sure a slightly better

outlook. One again thank you Sincerely Michael Dunegan
Case 4:17-cr-00181-O Document 408 Filed 11/16/20 Page 2of2 PagelD 1305

Michae| Donegan

¥3a\\ Gecy Or.
Getiand ptx, 2504!

> NORTH TEXAS TX P2DC
DALLAS TX 750
12 NOY 2020 Pt LOL

 

Honorable Ju doe Reed © “Connor

A6O\ west loth Street Room 201
Fory Worth ,TX , 76 1602-3673

Coutts room 2 Zand Floor
